Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The restriction requirement imposed on 09/24/2021 is hereby withdrawn in view of the examination error. As such, all claims have been considered to the following effect. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-5, 16-20 remain allowable for the reason mentioned in the 10/22/2021 office action. Independent claim 6 is found allowable because the prior art of record does not teach a method for compressing a breast in the particular manner as required. More specifically, the prior art of record fails to teach the particular method claim 6 iwhich requires the compression paddle and compression arm to be placed in 3 distinct positions, i.e. compression paddle at a vertical orientation and compression arm at a first height; compression paddle at a horizontal orientation and compression arm at a second height greater thtn the first height and the compression paddle at horizontal orientation and the compression arm at a third height. Dependent claims 7-15 are allowable for directly or indirectly depending on claim 6. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/Primary Examiner, Art Unit 2884